Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Status of Claims
Claims 1, 2, 4-7, 9, 11-12, 15-16, 18-21, 26 and 27 are amended. 
Claims 1-27 and 29-30 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Interview
Interview with Mr. Charles Gross was conducted on July 8, 2021 which discussed 35 U.S.C. 112(b) issues. Amendments provided in the Applicant’ response were provided to address these issues.

Claim rejections under 35 U.S.C. 103(a)
The 35 U.S.C. 103(a) rejection  in view of Rawlings, Weiss and Sathyanarayana  are withdrawn.

Rejections- 35 USC 101
After further consideration of the claims, it was determined that the claims are directed to an abstract idea for the reasons set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 and 29-30  are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “detecting and correcting incorrect data in a enterprise resource planning system”. 
Claim 1 is directed to the abstract idea of “using rules to detect categorize and  correct incorrect data” which is grouped under “organizing human activity…managing data by following rules and instructions which require observation, evaluation, judgement and opinion” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites, 
”storing …, the ERP record having a least one incorrect data element, … stores a plurality of ERP records each record having a plurality of data elements; assigning … a plurality of rules, determined and assigned … by input from user selections received from a user …. to the plurality of ERP data elements, including at least one rule related to determining whether at least one of the data elements at least partially or fully matches a predetermined text, and the at least one data element does not exceed a predetermined limit; based on at least one of the rules, detecting … incorrect data in one of the plurality of ERP data elements in a first ERP record based on a key word match in a second data element in the first ERP record, wherein at least of the rules of the plurality of rules relates to text matching based on a legal status including a legal status indication of non-profit or profit; correcting … the incorrect data in the first ERP record and storing the corrected first ERP record … and after the correcting, processing by the computer the corrected record by an ERP program associated with the ERP system.”
 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional 
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to detect and correct incorrect data using computer technology (e.g. ERP system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1  is not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.